Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
12, 2004








 





 





Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 12, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00726-CV
____________
 
IN RE JOHN WORLDPEACE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 2, 2004, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator, John Worldpeace,
complains that the disbarment judgment rendered against him in cause number
2002-42081 in the 269th District Court of Harris County is void.  Relator=s appeal from the disbarment judgment
is currently pending in this court under our appellate case number
14-03-01339-CV.  
First, relator=s petition is procedurally defective
in that it fails to comply with Texas Rule of Appellate Procedure 52.3.  Secondly, we hold that the disbarment
judgment is not void.  Finally, relator
has an adequate remedy by his appeal pending in this court.




We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed August 12, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.